Oo FF ITN WH BPW NY

NO NO NYO NBO NHN WH NY KD NO eRe RB Re Se ee ee
oo aT ND On FP WHO NY KB CO HO FAH HA BP W NY KY CS

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 1 of 15

___ FILED 9 _______ ENTERED
___. LODGED ____. RECEIVED

DEC 07 2018

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY . DEPUTY

Magistrate Judge Paula L. McCandlis

UNITED STATES DISTRICT COURT FOR THE
_ WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ \¢- 5 (g |
Plaintiff, COMPLAINT FOR VIOLATION

Title 21, United States Code, Sections 841(a)(1)
and (b)(1)(A), 846

MATTHEW M. WITTERS,
Defendant.

 

 

 

 

BEFORE, Paula L. McCandlis, United States Magistrate Judge, U. S. Courthouse,
Seattle, Washington.
The undersigned complainant being duly sworn states:
COUNT 1
(Conspiracy to Distribute Controlled Substances)

Beginning at a time unknown, but within the last five years, and ending on or
about November 26, 2017, in Seattle, within the Western District of Washington, and
elsewhere, MATTHEW M. WITTERS, and others known and unknown, knowingly and
intentionally did conspire to distribute controlled substances under Title 21, United States
Code, Section 812, including fentanyl and alprazolam.

It is further alleged that the offense involved 400 grams or more of a mixture or

substance containing a detectable amount of N-phenyl-N- [ 1- (2-phenylethyl ) -4-
COMPLAINT/WITTERS - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo FN HD Nn FP WH NY

NO NO NO BPO NY HPO HN HD NO HR HB HB Se Se Se Re ee
on ND ON BR WY NY KH COC BO FAITH HA BR WH NH K& OC

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 2 of 15

piperidinyl ] propanamide and 100 grams or more of a mixture or substance containing a
detectable amount of any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]
propanamide.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A),
and 846.

The undersigned complainant, Michael Fischlin, a Postal Inspector with the United
States Postal Inspection Service (“USPIS”) being duly sworn, further deposes and states
as follows:

INTRODUCTION

1. I am a Postal Inspector with the USPIS and have been so employed since
June 2016. I am currently assigned to the Seattle Division, Prohibited Mail Narcotics
Team, where I investigate controlled substances transported via the United States Mail. I
have attended a one-week training course presented by the USPIS addressing narcotics
investigations and trends in narcotics mailings. At that training, subject matter experts
taught current trafficking trends and suspicious parcel recognition.

2. Prior to becoming a Postal Inspector, I was employed as a Special Agent
(“SA”) of the United States Secret Service (“‘USSS”). As part of my training, I
completed the Federal Law Enforcement Training Center (“FLETC”) Criminal
Investigator Training Program as well as the USSS SA Training Program. While
employed by the USSS, I was trained in computer forensics. Prior to joining the USSS, I
served four years of active duty in the United States Marine Corps as a military
policeman.

3. As a Postal Inspector, I am authorized to investigate crimes involving
federal offenses relating to the United States Postal Service (“USPS”). During the course
of my law enforcement career, I have conducted or participated in criminal investigations
involving access device fraud, bank fraud, computer fraud, counterfeit currency and

securities, identity theft, illegal narcotics, mail theft, robbery, and wire fraud. My duties

COMPLAINT/WITTERS - 2 . UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NIN Hn FP WY NO

NO WMO HNO HNO HO NO NY NO WN HF FH HF KF EF S| S| S| | oe
So aH A FP WY NY KK CO OO Fe THD HA BW NY —& CO

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 3 of 15

have included planning the execution of search warrants; securing and searching
premises; seizing documents, records and other evidence; and interviewing witnesses.

4. The facts set forth in this complaint are based on my own personal
knowledge; information obtained from other individuals during my participation in this
investigation, including other law enforcement officers; interviews of cooperating
witnesses; review of documents and records related to this investigation; communications
with others who have personal knowledge of the events and circumstances described
herein; and information gained through my training and experience.

5. Because this affidavit is submitted for the limited purpose of establishing
probable cause in support of a criminal complaint, it does not set forth each and every
fact that I, or others, have learned during the course of this investigation.

6. As discussed below, MATTHEW WITTERS both purchased and sold
drugs on dark web marketplaces under the handles “kakashisan” and
“sayNOtoCUSTOMS”, which were shipped via the USPS. WITTERS completed
approximately 2,938 orders on the dark web under the listed monikers for approximately
1,271 bitcoin, valued at approximately $764,588 at the time of sales.

SUMMARY OF PROBABLE CAUSE
A. The Dark Web

7. The Onion Router or “TOR” network is a special network of computers on
the Internet, distributed around the world, that is designed to conceal the true Internet
Protocol (“IP”) addresses of the computers accessing the network, and thereby the
locations and identities of the network’s users. TOR likewise enables websites to operate
on the network in a way that conceals the true IP addresses of the computer servers
hosting the websites, which are referred to as “hidden services” on the TOR network.
Such “hidden services” operating on TOR have complex web addresses, which are many
times generated by a computer algorithm, ending in “.onion” and can only be accessed
through specific web browser software designed to access the TOR network. Most

COMPLAINT/WITTERS - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oo FN HD Wn fF WY NY &

NO wo NbN HN NH NH NY NY NO KF — FF Fe FO S| St SES Se
yo sat ND NH BW NO KY CO OO fH ID HD A BPW NH KF OO

 

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 4 of 15-

“hidden services” are considered dark web services with no legitimate or identified
service provider to which legal process may be served.

8. There are a number of marketplaces that have appeared on the dark web
that have offered contraband for sale, including narcotics. Users typically purchase
narcotics through these marketplaces using digital currency such as bitcoin.

9. Bitcoin is a type of digital currency. Bitcoin payments are recorded in a
public ledger that is maintained by peer-to-peer verification and is thus not maintained by
a single administrator or entity. Bitcoins are widely used to conduct both legitimate and
unlawful business. For example, Microsoft accepts bitcoins as payment for Xbox games
and services. On the other hand, bitcoins were the payment used on the Silk Road, a
website on the dark web that offered drugs and other contraband for sale.

10. Pretty Good Privacy (“PGP”) is used on dark web markets to encrypt
communications between vendors and customers. When a customer orders from a
vendor or sends a vendor a message on a dark web market, that information may be
stored in the marketplace’s database.. Given concerns that the marketplace server may be
hacked or seized by law enforcement, vendors and customers often communicate via
PGP encrypted means to address this security problem.

11. A vendor has both a PGP private key and a public key. A customer can use
the vendor’s public key to encrypt a message. The vendor then uses their private key to
decrypt the message. Vendors keep their private key secure but not their public key,
which they put on their profile. This is done so customers may use a vendor’s PGP
public key to encrypt data sent to the vendor, such as the customer’s name and address.
Only the corresponding PGP private key, held by the vendor, can decrypt the data.

B. The Seized Packages .

10. During the investigation, law enforcement seized multiple packages of
drugs that were destined for WITTERS.

11. Specifically, on or about November 20, 2017, I intercepted an international
parcel at the Shoreline Post office. The parcel was from China and addressed to

COMPLAINT/WITTERS - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
C0 ONY A WH BR wWN Ke

Oo NO NYO NY NY WD NY WN NO KH KF KS 2 Ee EF Oe OES eS
eo NIN WA BPW NO KF DOD OO FAN HD A FP WO NO KF CO

 

 

Case 2:18-cr-00314-JCC Document 1 Filed 12/07/18 Page 5 of 15

WITTERS at 16738 2nd Ave NE, Shoreline, WA. A Homeland Security Investigations
(“HSI”) SA conducted an extended border search of-the parcel. The parcel contained
small plastic baggies with a white powder and a rock-like substance. The substances
found within the parcel were sent to the Washington State Patrol (“WSP”) Crime
Laboratory for analysis. On November 27, 2018, the WSP Crime Laboratory provided
results. Based upon gas chromatography/mass spectrometry and infrared spectroscopy, a
WSP Crime Laboratory forensic scientist concluded that one of the baggies containing
five grams of white powder contained fentanyl. USPS business records showed that a
phone number associated with WITTERS had tracked the parcel.

12. On or about November 20, 2017, U.S. Customs and Border Protection
(“CBP”) in San Francisco, California, had seized an international parcel from China
addressed to WITTERS at the same Shoreline address. The package contained a variety
of substances, including approximately five grams of a substance that was presumptively
identified as fentanyl hydrochloride. Fentanyl hydrochloride is the hydrochloride salt
form of fentanyl.

13. Previously, on or about September 9, 2017, CBP in Torrance, California,
had seized an international parcel from Tonga addressed to WITTERS at the same
Shoreline address. The package contained a variety of substances, including
approximately six grams of a substance that was presumptively identified as
benzylfentanyl. Benzylfentanyl is a fentanyl analog.

C. WITTERS’s Orders on the Dark Web

14. In April 2017, federal agents executed a search warrant for a residence in
Oklahoma. The residence was associated with a dark web vendor who operated on
AlphaBay who shipped controlled substances, including fentanyl, via the USPS. Agents
seized drugs from the residence, including fentanyl. In addition, a spiral notebook was
found inside of a backpack within the residence. One of the pages within the notebook
contained a label bearing the name “Matt Witters” and the address “2104 SW 110th St,
Seattle, WA 98146.” On the same page, the word “saynotocustoms” was handwritten.

COMPLAINT/WITTERS - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Se ND A FP WY NO —

bo i) RO bo bo we) bo No bo — beat — — et — — —_ —

 

 

Case 2:18-cr-00314-JCC. Document 1 Filed 12/07/18 Page 6 of 15

Using a law enforcement database, I found that WITTERS was associated with this street
address.

15. In December 2017, I learned of a USPIS case in California that involved a
suspect in Seattle. Specifically, in August 2017, S.G. was charged in the Southern
District of California with Conspiracy to Distribute Fentanyl, Possession with Intent to
Distribute Carfentanil, and Possession with Intent to Distribute Ketamine. Pursuant to a
search warrant served on S.G.’s computers and investigation into S.G.’s dark web
identities, it was determined that S.G. had operated on numerous dark web marketplaces,
including AlphaBay. The investigation revealed that S.G. had completed thousands of
transactions on the dark web where S.G. had bought and sold controlled substances
throughout the United States. The investigation also revealed that S.G. imported
narcotics into the United States.

16. Avsales ledger was found on S.G.’s computer with entries listing the type
and amount of drug sold, the buyer’s dark web marketplace moniker, and the name and
address of where the package was sent. Two of the entries included WITTERS’s name:

DEC 21

Matt Witters — 1 K — sayNotoCustoms — Ab
7905 Detroit Ave. SW

Seattle, WA 98106-1906

JUN 17

Matt Witters — 2 K — sayNotoCustoms
2104 SW 110" St.

Seattle, WA 98146

17. Using a law enforcement database, I found that WITTERS was associated
with both of these street addresses. S.G. told law enforcement agents that “K” on the |
ledger referred to Ketamine. Ketamine is a Schedule III controlled substance.

D. say NOtoCUSTOMS’s Dream Market Profile

18. _ As discussed above, the phrase “saynotocustoms” was found on the spiral

notebook in S.G.’s residence. On or about August 22, 2017, USPIS Inspector Brett

COMPLAINT/WITTERS - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Se tN HD OW FP WY HNO

NO NO HO HN NY NY WN HN HNO ew wr me ee ee
eo SIN On BP WY NYO S& Oo OO FANT HD NH BP WO NH KF CO

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 7 of 15

Willyerd and I located the vendor profile for “sayNOtoCUSTOMS” on Dream Market, a
dark web marketplace.' The profile picture for sayNOtoCUSTOMS was of Homer
Simpson wearing a reggae hat and glasses. At that time, sayNOtoCUSTOMS was in
“vacation mode,” meaning that sayNOtoCUSTOMS was not actively taking new orders
for narcotics via Dream Market. However, Dream Market showed that
sayNOtoCUSTOMS’s last active date was on or about August 22, 2017, meaning that
someone had logged into the account on that day.

19. On or about October 6, 2017, I viewed sayNOtoCUSTOMS’s profile on
Dream Market. sayNOtoCUSTOMS was no longer in vacation mode. The following
comment was under the terms and conditions of sayNOtoCUSTOMS’s profile:

BACK from vacation. If my listings are up I am working and
you will get it in timely manner, you never have to ask. I
ALWAYS take my listings down when I’m not gonna be
working. If you’ve ordered and haven’t received it and I take
my listings down and put my status on vacation rest assured
your stuff is coming.

20. I observed that sayNOtoCUSTOMS had three separate listings for fentanyl,
varying from 500 milligrams to 3 grams. sayNOtoCUSTOMS indicated that orders of
500 milligrams and under would be shipped via first-class mail. I reviewed a listing for 1
gram of fentanyl and observed that the only shipping option was priority mail. I also
observed a comment under the terms and conditions of sayNOtoCUSTOMS’s profile —
regarding the need for customers to use Kleopatra. Kleopatra is an application used to
store PGP certificates and keys. | |

21. Onor about November 8, 2017, I viewed sayNOtoCUSTOMS’s profile on
Dream Market. I observed four separate listings for fentanyl, varying from 250

milligrams to 3 grams. Under the terms and conditions section of the profile, I observed

 

' The moniker “sayNOtoCUSTOMS” appeared on multiple dark web sites and in various other places,
often with different letters capitalized. For ease of reference, this Affidavit uses a single form of
capitalization of the moniker.

COMPLAINT/WITTERS - 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Co FH ND WD PP WD HN

NO NO bNO HN KH WH KH WN NYO KH Fe Re Fe Fe Se = eR Se
eS nN HD WA” BP WW NO KH DTD OO fF DT HD A BP WH WHO KS OC

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 8 of 15

the following: “UPDATE 11/2: I’m not retiring afterall... I had a massive loss of money
so I need to work still... despite the major risks. I’m trying to find a partner to ship for
me but rn im doing it.” I also noticed another update: “UPDATE 10/27: I had some life
situation pop up this week that required my full attention ad a few packs went out late.
You guys know for 3 yrs I’ve been the fastest guy anywhere, but life happens, There
might be a 3-4 day delay for a few of your orders this week. sorry guys, remember I’m
not amazon.”

22. Onor about November 15, 2017, I viewed sayNOtoCUSTOMS’s profile on
Dream Market. I observed nine separate listings for fentanyl, six of which were for nasal
sprays. A 500 milligram fentanyl listing by sayNOtoCUSTOMS contained the following
under the shipping and refunds section of the product description: |

So due to security and shipping concerns (the bulk of orders

- are under 500mg, and having giant bags of parcels is a red
flag), everything up to 500mg will be shipping using first
class mail now, 1g and up will go priority with tracking, first
class mail letters will be UNTRACKED and you agree that if
your order is lost there will be NO RESHIPS on any orders
up to 500mg, this is just the chance you gotta take if you
wanna order from me. I haven’t had a parcel be lost in a long
time, as long as the address you give me is correct and valid.
If your order is 500mg and below make sure you are able to
get your mail daily and check for your letter.

23.  Inaddition, under sayNOtoCUSTOMS’s listings for fentanyl spray there
was a product description, which included: “I sold thousands of these on Alpahbay. You
can carry them around anywhere you go and take your meds when and where you need
them, anyone looking thinks you just have allergies! I’ve literally done sprays RIGHT
next to a cop in line at the grocery store. Who would know? no one.”

24. In addition to the fentanyl listings, there was a listing titled “REAL
ALPLAX 2MG BARS BY GADOR PHARMA!” The listing included a photograph of

numerous white strips of tablets laid on a black surface. Alplax is also know by the brand

COMPLAINT/WITTERS - 8 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oC FN HD TD SP WH HN

NO NO NH NH NY WN NN WN NO KK RR eR RE Se Se eS
oN KN ON BP WHY NY KH DOD OO OH HD nH FR W NO KF CO

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 9 of 15

name Xanax, and contains the drug alprazolam, which is a Schedule IV controlled
substance.

25. Onor about November 17, 2017, I accessed Dream Market. I was unable
to find any listings by sayNOtoCUSTOMS.

26. On or about February 2, 2018, I logged into Dream Market and viewed
sayNOtoCUSTOMS’s profile. Dream Market showed that sayNOtoCUSTOMS had
retired on November 26, 2017. Under the terms and conditions section of the profile, I
observed the following: “11/17; On vacation sorry guys don’t know for how long, could
be a long time. all orders went out-that were accepted, one i accepted and then rejected.
Sorry guys, it is what it is.”

27. Dream Market showed that sayNOtoCUSTOMS joined on November 13,
2015. sayNOtoCUSTOMS had 340 reviews with an overall rating of 4.92 out of 5. Due
to my experience, I know that a review is generally associated with an order, meaning
that sayNOtoCUSTOMS had conducted at least 340 orders on Dream Market. During
my reviews of the account, I observed that sayNOtoCUSTOMS had sold both fentanyl
and Xanax. Fentanyl was sold in the form of both a powder and a nasal spray.

E. say NOtoCUSTOMS’s Profile on AlphaBay

28. | sayNOtoCUSTOMS also operated on AlphaBay, which, as described
above, was a dark web marketplace that was seized by law enforcement in July 2017. I
reviewed records from the seized AlphaBay server, which contained information about
the vendor account for sayNOtoCUSTOMS. The profile picture for the account was of
Homer Simpson wearing a reggae hat and glasses, which matched the profile picture for
sayNOtoCUSTOMS on Dream Market.

29. The sayNOtoCUSTOMS profile included an “about” section which began:
“I’m a real fentanyl HCL vendor (pure 98% fully water soluble salts), not the bullshit
analogs.” Records showed that sayNOtoCUSTOMS sold fentanyl and Xanax on the

marketplace. Fentanyl was sold in the form of both a powder and a nasal spray.

COMPLAINT/WITTERS - 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Fe NIN DW Hh WY NO

os NN ON FP WO NY KF CO OO FAT ND A FB WY NY KS OC

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 10 of 15

30. A review of the AlphaBay records revealed a listing by
sayNOtoCUSTOMS titled “800 REAL ALPLAX BRAND BARS BY GADOR
PHARMACEUTICAL ~USA.” The listing included a photograph of numerous white
strips of tablets laid on a black surface. The photograph matched the photograph for a
similar listing by sayNOtoCUSTOMS on Dream Market, providing further evidence that
sayNOtoCUSTOMS was controlled by the same user on both Dream Market and
AlphaBay. .

31. Records showed that sayNOtoCUSTOMS registered on AlphaBay on or
about November 8, 2015. sayNOtoCUSTOMS was last active on the site on or about
July 5, 2017. sayNOtoCUSTOMS completed approximately 2,383 orders. Records
indicated that, from around November 2015 to July 2017, sayNOtoCUSTOMS received
approximately 1,165 bitcoins as payment for the orders.

32. Records further showed that sayNOtoCUSTOMS posted a message on
AlphaBay Market Forum regarding the use of a mixer to anonymize coins withdrawn
from AlphaBay. The message included the following:

Thats great, so I have been using bitblender’ for my blending.
has anyone checked how effective AB’s tumbling is? I’m not
hip enough to figure out if w/d’s strait from AB are fully
untraceable or is it possible to see the coins came from AB
unless you tumble them a second time? i think .5% is more
than fair for simple computer operation. So I’m a level 6
vendor with 3k a day in sales. should I tumble them still or
should I be safe with AB’s new tech?

F. Related Vendor Account on AlphaBay
33. As discussed below, the vendor account “kakashisan” on AlphaBay

appeared to be controlled by the same user as sayNOtoCUSTOMS.

 

* Based upon my training and experience, I know that Bitcoin Blender is a Tor hidden service that allows

users to obfuscate their Bitcoin transactions.
COMPLAINT/WITTERS - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo FN DBD A BP WD NY =

NY po NY WV WH KH HD NH HN KR KR RB HR ke ee RS Se
oOo STN HW FB WO NY KH CO HO fH ANT HD A SP WW YN KS SC

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 11 of 15

34. [reviewed the seized AlphaBay server for records pertaining to kakashisan.
The records showed that kakashisan registered on AlphaBay on or about September 20,
2015. kakashisan was last active on the site on or about July 1, 2017. kakashisan
completed approximately 215 orders for approximately 106 bitcoins. kakashisan sold
fentanyl and Xanax on the marketplace. Fentanyl was sold in the form of both a powder
and a nasal spray.

35. | Records showed kakashisan posted a message on the AlphaBay Market
Forum claiming to reside in Seattle. On November 1, 2015, kakashisan also posted a
message advising that he had created a new account under the name sayNOtoCUSTOMS
which read: | |

I finally got my hands on a few hundred real Alplax bbrand
bars by Gador pharmaceuticals (I always put alprax cause i
buy those too sometimes from an indian seller and i get the
names mixed up lol, these are alplax bars by gador), they are
hands down the best quality xanax bar on the planet. Don’t
believe me? google it. I’m 100% sure I’m the only human on
early selling these us to us on any market.

enjoy :) i only got 400 of them but they are worth every
penny, the champagne of bars lol.

I’ve made a new account and will be listing them on Sunday
11/7 under the account sayNOtoCUSTOMS

36. A message from the AlphaBay server that was sent by sayNOtoCUSTOMS
on November 18, 2015, further indicated that sayNOtoCUSTOMS and kakashisan were
controlled by the same person. The message was titled, “Whoops! This is kakashisan!”
and included the following: “I forgot to tell you that I made this account for my vending
now I started vending on kakashisan and decided it was smarter to have a separate vend
account.”

37. In another message that was part of the same exchange,
sayNOtoCUSTOMS wrote:

please I’ve given plenty of proof this is my account, look at

my post in november that says “This is kakashisan!” cause

people were getting confused, please guys i’ve been of or
COMPLAINT/WITTERS - 11 UNITED STATES ATTORNEY

SEATTLE, WASHINGTON 98101
(206) 553-7970
DO NO HNO NO NO WN NN N NO KH KF KF HF KF FF KF FEF |
ont NN OM BR WY NY KB CO DO FN HD H- HP W NY | CSC

Co fe DTH Wn BPW NO

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 12 of 15

your top vendors for a long time almost 600k in sales please

you KNOW it’s me. Its my commission account. I’m a good

vendor people really like me can you please just do this one

favor for me?
G. WITTERS’s Ties to sayNOtoCUSTOMS and kakashisan

| 38. During my investigation, I uncovered numerous pieces of evidence tying

WITTERS to the sayNOtoCUSTOMS and kakashisan accounts. First, according to the
seized AlphaBay records, the date of birth associated with the sayNOtoCUSTOMS and
kakashisan profiles matched WITTERS’s date of birth.

39. Second, as detailed above, S.G.’s drug ledger indicated that
sayNOtoCUSTOMS was WITTERS.

40. Third, USPS business records showed several USPS accounts in
WITTERS’s name. One of the accounts listed an address of 7905 Detroit Ave SW,
Seattle, WA. The account had a user name of “kakashisan.” It should be noted the
address for this account matched one of the addresses for WITTERS listed on 8.G.’s drug
ledger.

41. Fourth, the email address associated with sayNOtoCUSTOMS on Dream
Market was anon432112344321@gmail.com. I obtained a search warrant for this
account and it contained several emails indicating that WITTERS had control over the
email account. For example, I located an email sent on February 18, 2016, regarding an
order for Alprax in which MoneyGram was used for payment that included the following
message: |

Hey bud I just sent moneygram for $660 for 100 viagra and
1000 alprax. $150 for the viagra and $500 for the alprax and
$10 shipping.

Sent to: USARAK PUTTAWONG -

Senders name: MATTHEW WITTERS

Senders City: Seattle, WASHINGTON, USA

COMPLAINT/WITTERS - 12 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO FF ND OO BP WD NK

ie) bo NO bo bo NO bo NO to —_ — — —= — — — —_ el,
eS ~ NHN A fF WW NY KH Co CO fF TN HA FP WY YN | CO

 

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 13 of 15

42. I located another email sent by anon432112344321@gmail.com on April
15, 2016, in which the user provided a name and address for shipment. The name and
address provided was Matt WITTERS, 7905 Detroit Ave SW, Seattle, WA 98106.

43. Fifth, I also located in this email account a message in which the user
shared the PGP public key for kakashisan and otherwise referred to that vendor name and
sayNOtoCUSTOMS. Specifically, the message, send on November 9, 2015, stated:

here is kakashisan’s pgp again. I have a new vendor account
on alphabay called “sayNOtoCUSTOMS” I'll give you that
pgp too. please import both pgp certificates to your pgp.
Kakshisan PGP, this is for SURE the same pgp as i used on
abraxas [i.e., a different dark net drug market].

44. In addition, I located in the email account a message containing the PGP
public key for sayNOtoCUSTOMS. The message stated: “new PGP for my vendor
account called sayNOtoCUSTOMS.” I also located in the email account a message
addressed to the user of the account that began, “Hi saynotocustoms”.

45. Sixth, I obtained an email search warrant for a different email account
associated with WITTERS, cssrules@gmail.com, which contained additional evidence.
For example, I recovered an email with an attached photograph of WITTERS holding his
driver’s license and a piece of paper that said, “cryptsy —.11/24/2015” under which
“kakashisan” was written. I also located an email with an attached photograph of
numerous white strips of tablets laid on a black surface. The photograph matched the
photograph for the sayNOtoCUSTOMS Alplax listings on both AlphaBay and Dream
Market. I also located an email sent by cssrules@gmail.com attached to which were the
PGP private and public keys for kakashisan. The public PGP key matched the public
PGP key found on the seized AlphaBay server for the vendor kakashisan. I also located
numerous emails pertaining to orders for equipment and supplies that could be used in the
distribution of controlled substances via the U.S. mail. The orders included such items as
digital scales, heat/vacuum sealers, Mylar. bags, plastic baggies, nasal spray bottles,
bottles with droppers, printer ink cartridges, and mailing/shipping labels. In addition,

COMPLAINT/WITTERS - 13 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo HI DH HW BP WY NYO

NO NO NY NY WHO WN NO KN NO em iw mm
SH nN HD” FF WO NY KH DTD OO CSC DTD DB A Bh WD NHN K CO

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 14 of 15

numerous emails were located pertaining to USPS orders shipped to WITTERS for large
quantities of priority mail boxes, priority mail envelopes, address labels, tracking labels,
and stamps. |

46. Seventh, WITTERS is closely associated with Bitcoin, a cryptocurrency
used to conduct drug sales on Dream Market and AlphaBay. For example, WITTERS’s
Facebook account included a post responding to a post that showed a picture of cash.
WITTERS posted:

That looks like 25k. I win lol, nah, cash is for suckers, buy
bitcoin man. Cash aint gonna be worth the paper it’s printed
on soon. I wish I could buy a house with bitcoin but one day
you will be able to. crypto is gonna get us out from under the
banksters thumbs and we will truly be free. The age of
information will bring about the age of empire.

47. Eighth, WITTERS on his Facebook page described losing a large amount
of bitcoins, coinciding with the time that sayNOtoCUSTOMS went dark on Dream
Market, explaining why he was no longer active on the dark web site. Specifically,
WITTERS posted on Facebook on November 17, 2017:

if you guys would have bought bitcoin in september when it
crashed to 3kk cause china banned it (for the third time, they
will be unbanning it again here soon). btc hit 8k 3 times in
the last few days. I told you guys at $400, $650, $800, etc, I
have the FB posts right here lol, you guys cant say you didn’t
know. had a super bad week i got phished like an udiot and
lost 600k bitcoin, almost offed myself, then I remembered I
had 114 coins in an old blockchain wallet i forgot the pw to in
may 2016, i pestered blockchain.com, a company that offers
wallets, they had told me that if I lost my recovery phrase and
had second pw I was SOL, but i was looking around about it
online and fiund a post a guy nade of an email from
-blockchain with an attachment of all his wallet backups, I was
like wtf, why shouldn’t I be able to get my old wallet backup
emaild to me. They did it after pestering them for 2 days lol,
It was hard too I hade to figure out how top get my private
keys from the wallet it was nuts for days I sat here in the
hopes this would work and last night I did it I got 114 bitcoins

COMPLAINT/WITTERS - 14 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
eo eo NHN HD Wn FP WY YN

MO NO NO HN NY HP HN HNO NO em mm me me ee
Co ~ nN an b, W bo — oS Oo © ~ N ON & ww blo —= ©

 

 

Case 2:18-cr-00314-JCC Document1 Filed 12/07/18 Page 15 of 15

woth about 850k lol, sucks I got hacked but i prolyl never
would have gotten that wallet back if I wasn’t desperate lol.

48. As noted above, sayNOtoCUSTOMS left Dream Market on or about
November 26, 2017, posting on November 17, 2017, the day of the Facebook post above:
“11/17; On vacation sorry guys don’t know for how long, could be a long time. all orders
went out that were accepted, one i accepted and then rejected. Sorry guys, it is what it is.”

| CONCLUSION |

49. Based on the foregoing, I respectfully submit that there is probable cause to
believe that WITTERS committed the crime of Conspiracy to Distribute Controlled

Substances, in violation of 21, United States Code, Sections 841(a)(1), (b)(1)(A), and

846. mo KA

MICHAEL FISCHLIN, Complainant
Inspector, USPIS

 

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant

committed the offense set forth in the Complaint.

_, aA
Dated this day of December, 2018.

GAL LMWLM,

AULA L. McCANDLIS
United States Magistrate Judge

COMPLAINT/WITTERS - 15 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
